 558DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Contract Knitter,Inc. and International Ladies'Garment Workers'Union,AFL-CIO. Cases 10-CA-10540 and 10-CA-10584September 24, 1975DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSJENKINSAND PENELLOOn October 30, 1974, Administrative Law JudgeJohn G. Gregg issued the attached Decision in thisproceeding.Thereafter, theRespondent and theCharging Party filed exceptions and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusionsof the Administrative Law Judge to theextent consistent herewith and to adopt his recom-mended Order, as modified.The Charging Party excepts to the denial of its re-quest that a bargaining order be issued in this case.We agree with the Administrative Law Judge's con-clusion that a bargaining order should not be given,but we do so for different reasons. The Administra-tive Law Judge denied the request "taking into ac-count the balancing effect of the recommendationsof the Regional Director of the 10th Region in hisReport on Objections and Challenged Ballots, CaseNo. 10-RC-9842, May 24, 1974, that the election beset aside because of certain conduct of the Union."We do not agree with that rationale. In the represen-tation case issued today,' we are overruling theEmployer's objections to the election based on theUnion's conduct and directing the Regional Directorto open and count certain challenged ballots and toissue the appropriate certification based on the re-vised tally of ballots. Accordingly, we do not adoptthe reasonsstated by the Administrative Law Judgefor denying the Union's request.1.Our basis for not issuing a bargaining order ismore fundamental. The evidence is insufficient, inour opinion, to establish that the Union ever repre-sented a majority of the employees in the unit.The law favors original documentary evidenceover testimony about documents as the best evidenceof the contents of the documents. 32 C.J.S.EvidenceIThe Contract Knitter, Inc.,220 NLRB 579 (1975)§ 75. Thisrule isbased on the policy considerationthat testimony about documents is subject to errorsof recollection whereas the actual writings them-selvespreclude any such errors. 4 Wigmore,Evidence§ 1179 (Chadbourn rev. 1972).No signed union authorization cards were authen-ticated or introduced in evidence .2 Instead of intro-ducing any signed cards, the Union relies on estima-tions, approximations, and recollections as to thenumber of cards signed by unnamed employeeswhose identity is not disclosed by the record.Three witnesses who are found in this case to havebeen discharged because of their union activitiesgave estimations as to the number of cards signed.Norma Bates testified:Q. Approximately how many cards did youobtain from this person?A. I don't know; I guess about 150.Q. Did you do anything with those cards?A. Yes, sir.Q.What did you do?A. I got them signed.Q.What did you do with the cards once yougot them signed?A. I gave them to Mrs.InezKelley.In her testimony Mary McQuaig was asked:Q. Approximately how many cards did youobtain,Mrs. McQuaig?A. It was a big of stack of them. I don't knowhow many was in it because we divided it.*Q. Approximately how many cards did youget signed?A.Well, I turned in 73 at one time.Timothy Hall testified:Q.What, if anything, did you do with respectto that union activity?A. I attended a meeting on October the 5th.Q.What else, if anything?A. I attended another meeting on October 7,and later that week we received union cards, Idistributed cards and had them signed.Q. Approximately how many cards?A. Around 30 or 40, I guess.In addition, Union OrganizerInezKelley testifiedregarding a union meeting on October 7, 1973, whichwas attended by 26 employees, that: "I sawseveral ofthe people there filling them out tomail in."We are not persuaded that the foregoing testimony2 The Union has not proffered any reasons to explain why the cards werenot introduced into evidence nor does the record suggest any reasons.220 NLRB No. 30 THE CONTRACT KNITTER, INC.establishes that the Union represented a majority ofthe unit employees.In response to the comments of Member Jenkinsin his partial concurrence and partial dissent that asmany of 249 of the Respondent's 280 employees des-ignated the Union as their bargaining representative,". . . assumingthere were no duplications," we arenot willing to make this assumption. Had the Unionpresented the best evidence, it would not be neces-sary to make the assumption. We are not willing toaccept secondary evidence and then make a furtherassumption to bolster the value of that evidencewhen the best evidence is available but not used.'In his concurrence and dissent,our colleague em-phasizes that the testimony about the cards was notcontested, objected to, or rebutted. This fails to rec-ognize that all of the testimony about the cards isvague and was adduced upon direct examination bythe General Counsel, who has not sought a bargain-ing order at any point in these proceedings up to andincluding the present.This testimony was not ampli-fied upon in any manner in the examination bycounsel fortheUnion.SincetheGeneral Counselwas not seeking a bargainingorder the Respondenthad no reason to contest, object to, or rebut the evi-dence concerningmajority.At thetimeof the election on January 23 and 24,1974, there were approximately 280 eligible voters.The Union received 132 votes and there were 122votes against union representation. In addition, therewere 17 determinative challenged ballots, and 1 voidballot.The Unionnow assertsthat it now has "anelectoral majority" at this time. While it is clear thatthe Union is ahead in the vote count at this point, thetrue resultsof the election will not be known untilcertain determinative challenged ballots have beencounted pursuant to our separate representation casedecision being issued today. Until the revised tally ofballotsis issued, the final outcome of the election willnot be known. Therefore, we find no merit in theUnion's claimthat it presently has "an electoral ma-jority."Accordingly, for all of the foregoing reasons, weshall deny the Union's request for a bargaining or-der.2.We agree with the Administrative Law Judge's7Moreover,we note that Member Jenkins arrives at the figure of 249signed authorization cards by adding the 150 signed authorization cardsBates testified she obtained and 73 cards McQuaig testified she obtained tothe 26 cards Kelley testified she distributed at a union meeting.However,this total is contrary to the testimony of Bates that she and McQuaig togeth-er obtained 150 cards,the contention of the Union in its brief that Bates andMcQuaig jointly obtained 150 cards,and the finding of the AdministrativeLaw Judge that Bates and McQuaig obtained 150 signed authorizationcards all totaled and delivered them to Kelley.4The Administrative Law Judge found,and we agree,that employeeTownsend was discriminatorily discharged in violation of Sec. 8(a)(3) and(1) of the Act. His Decision,however, inadvertently fails to mention559findings of violations of Section 8(a)(3),4 (2), and (1) 5except as to the finding based on the no-solicitationrule.On October 11, 1973, Respondent promulgatedand posted the following rule:Solicitation and/or distribution of literature bynonemployees on company property is prohib-ited.Solicitation by employees on company propertyduring working time, which in any way inter-feres with work is prohibited.Distribution of literature by employees on com-pany property in nonworking areas duringworking time, which in any way interferes withwork, is prohibited.An employee is not to enter the plant or remainon the premises unless he is on duty or sched-uled for work.The Administrative Law Judge found that the rulewas too broadly restrictive and ambiguous to meetthe test of a valid rule. Relying onDaylin Inc., Dis-count Division d/b/a Miller's Discount Dept. Stores,6theAdministrative Law Judge concluded that therule did not make clear the fact that it did not coverbreaktime, lunchtime, or the like. He therefore con-cluded that it infringed on the rights of employees.Accordingly, he found that the promulgation andposting of the rule violated Section 8(a)(1).The Administrative Law Judge did not consider,however, the Board's decision inEssex International,Inc.7In that decision, we noted that "working time"(as distinguished from "working hours") connotesthe period of time that is spent in the performance ofactual job duties, which would not include time allot-ed for lunch and break periods. We found thereinthat the use of that term in a no-solicitation or no-distribution rule would clearly convey themeaningto employees that they are free to engage in solicita-tion or distribution during lunch and break periods.Accordingly, we conclude that a rule which prohibitssolicitation or distribution during "working time" orTownsend's unionactivity.We therefore note that the record discloses thatTownsend had signed a union card,had solicited union support among theknitters, and hadconspicuouslyworn a union buttonon the dayprior to hisdischarge.5The Administrative Law Judge found thatRespondent through its presi-dent, Pearson,promisedemployeesgreater economic benefits on November21, 1973,if the Union wererejectedand thereby violated Sec. 8(a)(l). Re-spondent excepts to this finding,relying on the fact that the complaintalleges that suchactivity took placeon December20, 1973,and urges thatfailure to amend the complaint to show theproperdate is fatal to thefinding.We disagree with this contention.The failure formallyto amend thecomplaint to conform to the evidence is not prejudicial to Respondent. Theissue was fully litigated and the findings were related to the general subjectmatter of the complaint.The AdministrativeLaw Judge thereforeproperlyfound the violation.SeeRochesterCadet Cleaners, Inc.,205 NLRB 773(1973).6 198 NLRB281 (1972).' 211 NLRB 749 (1974) (Members Fanning and Jenkins dissenting). 560DECISIONS OF NATIONAL LABOR RELATIONS BOARD"worktime" is valid on its face. We therefore do notadopt the Administrative Law Judge's finding thatRespondent violated Section 8(a)(1) by the promul-gation and posting of the aforesaid rule.The record discloses, however, that despite the ruleseveral employees were solicited with Respondent'spermission and participation 8 by other employees attheirwork stations during working time to join theemployee committee. Thus, employee White was so-licited by employee Mackey,9 employee Shepard wassolicited by employee Jenkins and Montgomery, em-ployee Lollar was solicited by employee Jenkins, andemployee Hall was solicited by employee Mackey.We find that this disparate enforcement of the ruleviolated Section 8(a)(1) of the Act.10Finally, contrary to our colleague in his separateopinion partially concurring and partially dissenting,we do not believe that Respondent's rule forbiddingdistribution of literature by employees on companyproperty in work areas is violative of the Actper se.The law is clear that employees have a right to dis-tribute literature during nonworking time in non-working areas of plant premises.Pepsi-Cola BottlingCo. of Los Angeles,211NLRB 870 (1974);Stod-dard-QuirkManufacturingCo.,138NLRB 615(1962).However, an employer may forbid distribu-tion of literature in work areas at all times so that theEmployer can keep work areas of the plant orderlyand clear of litter.Erie Marine, Inc., Division of LittonIndustries,192NLRB 793 (1971);Tabin-Picker &Co., 50 NLRB 928 (1943). The importance of pre-cluding distribution of literature in work areas at alltimescannot be gainsaid. Thus, the Respondent'srule proscribing distribution of literature in workingareas of the plant does not violate the Act.Pepsi-ColaBottling Co. of Los Angeles, supra.Our colleague finds that the rule violates the Actarguing that it could be applied with equal forcewhen employees are on breaktime as well as duringworktime. This reasoning is erroneous since the dis-tinction between worktime and breaktime appliesonly to rules affecting nonwork areas.Pepsi-ColaBottlingCo. of Los Angeles, supra.Our colleaguemeasuresthe validity of the rule by the wrong stan-dard and therefore has arrived at a wrong result.s See theAdministrative Law Judge's discussionof 8(a)(2) activity adopt-ed herein.9 Administrative Law Judge inadvertently stated that White was solicitedby Hall.10H. & F.Bench Co., 168 NLRB 929 (1967);NorthernMetal ProductsCompany,171 NLRB98 (1968);Hunter Outdoor Products, Inc.,176 NLRB449 (1969). Whilewe notethat the General Counsel allegedas unlawful onlythe promulgation and announcement of theno-solicitation, no-distributionrule, we find the conduct disclosedby the recordsufficiently related to finda violation in Respondent's disparate enforcementof therule since it wasfully litigated.AMENDED CONCLUSION OF LAWDelete the phrase "and promulgating an unlawfulno-solicitation-distribution rule" from the Adminis-trative Law Judge's Conclusion of Law 1 and substi-tute therefor, "and disparately enforcing a no-solici-tation-distribution rule."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby adoptsas itsOrder the recom-mended Order of the Administrative Law Judge, asmodified herein, and hereby orders that RespondentThe Contract Knitter, Inc., Northport, Alabama, itsofficers, agents, successors, and assigns, shall takethe action set forth in the said recommended Order,as so modified:1.Substitute the following for paragraph 1(e):"(e)Disparately enforcing a no-solicitation-distri-bution rule."2.Substitute the attached notice for that of theAdministrative Law Judge.MEMBER JENKINS, concurring and dissenting in part:Iagree with my colleagues' findings and conclu-sions except for their disposition of the allegationsconcerning the no-solicitation rule and the Union'srequest for a bargaining order.In addition to finding that the Respondent's no-solicitation rule was disparately enforced, I wouldalso find, as did the Administrative Law Judge, thatthe rule itself was equally violative of Section8(a)(1)of the Act in two respects. First, consistent with myposition inEssex International, Inc.,211 NLRB 749(1974), I find that the Respondent'sruleforbid-ding distribution in "work areas" (see par. 4) is toobroad and could be applied with equal force whenemployees are on their breaktime as well as whenthey are expected to be working, without any show-ing of the need for the prohibition. Second, the rule isalso invalid because of the obvious discriminatoryreasons for which it was promulgated and the dispa-ratemanner in which it was enforced. Thus, the Re-spondent permitted (and indeed initiated) various in-trusions upon employee working time, including thecirculation of petitions, for the avowed purposes ofwinnowing employees away from the Union andwinning converts to the "Employees Grievance Com-mittee." But, at thesametime, the Respondent de-nied the employees the same opportunity to solicitand distribute literature for the Union. Therefore, asour colleaguesagree, it is abundantly clear that thediscriminatory enforcement of the no-solicitationand no-distribution rule "does not give a fair balance THE CONTRACT KNITTER, INC.to § 7 rights."N. L.R. B. v.Magnavox Company ofTennessee,415U.S. 322, 326 (1974). Thus, theRespondent's conduct convincingly rebuts any pre-sumption that the imposition of such a broad ban onthis protected activity was motivated by legitimatebusiness considerations. Therefore, even if the rulewere valid, as my colleagues maintain, any presump-tionof validity is effectively rebutted by theRespondent's own flagrant disregard for its prohibi-tions.SeeDaylin Inc.,DiscountDivision,d/b/aMiller'sDiscountDept. Stores,198 NLRB 281 (1972).TheAdministrativeLaw Judge rejected theUnion's request for a bargaining order, and my col-leagues adopt this recommendation,in spite of ourfindings that the Respondent engaged in outrageousand pervasive misconduct. Thus, without denying thedisparaging effect of such serious violations, my col-leaguesnow deny this requested remedy becausethey are not satisfied that the record adequately sup-ports the Union's claim of majority status. I disagree.The testimony of employee Norma Bates estab-lished that she returned to Union RepresentativeInez Kelley about 150 signed authorization cards,and the testimony of employee Mary McQuaig es-tablished that she returned to Kelley 73 signed au-thorization cards at one time. In addition, UnionRepresentative Kelley testified that she distributedanother 26 cards at a meeting. An undeterminednumber of these signed cards were received throughthe mail at the Union's Atlanta office." No objectionwas taken to this undenied, uncontradicted testimo-ny. Therefore,assumingthat there were no duplica-tions,and that noone elsesolicited and receivedsigned cards, as many as249 of the Respondent's 280employees designated the Union as their bargainingrepresentative.And even in the most unlikelyevent-which the Repsondent does not even sug-gest-that all of the employees signing cards distrib-uted by McQuaig and Kelleyalsosigned the cardsdistributed by Bates, the Union still represented aclearmajority of the unit. Indeed, the same resultobtains even if it is assumed, as my colleagues sug-gest, that the 150 signed cards which Bates returnedtoKelley included the 73 signed cards turned in byMcQuaig. Moreover, this tally does not include theundetermined number of additional signed cards re-ceived through the mail at the Union's Atlanta office.In an effort to thwart this strong prounion drive, theRespondent waged an extensive antiunion campaign,11Employee TimonthyHall testifiedthat he solicited between 30 and 40signed cards.HoweverI have notrelied on this testimony because there isno direct evidence that he,unlike Batesand McQuaig, personally receivedthese cards fromthe Union.Rather,itappearsthat he received the blankauthorizationcards fromBates,whom he was assistingin obtaining signa-tures outside the Respondent's gate,and returned the signed cards to herwhen he had finished.561which included the discharge of McQuaig,Bates, andeight other employees, and the tally of ballots indi-cates that, of 272 ballots, 132 were cast for the Unionand 122 against, leaving 1 allegedly void ballot andchallenges to 17 others. In the companion representa-tion case, we have decided that the recommendationon the void ballot should be affirmed, the I chal-lenged and segregated ballot be counted for theUnion, challenges to 2 ballots be sustained, and theremaining 14 ballots be opened. Ten of these ballotswere cast by persons now found to have been dis-criminatorilydischarged in violation of Section8(a)(3), including McQuaig and Bates. Thus,as mat-ters stand now, the Union has received 133 votes outof 269, or 2 short of a majority, with the 14 chal-lenged ballots yet to be opened. In sum, all that isneeded by the Union for certification are the votes ofMcQuaig and Bates, the Union's leading proponents.To be sure, the evidence here, which is testimonyas to the number of cards signed, does not establishtheUnion's majority as conclusively as the cardsthemselves. This evidence, however, was not contest-ed, objected to, or rebutted. We emphasize this pointbecause it indicates that a substantial number of em-ployees who signed cards (at least 3 and perhaps asmany as 116) did not ultimately vote for the Union inthe subsequent election. It can hardly be disputedthat the Respondent's massive unfair labor practic-es-including the successful establishment of a"company" union-tended to contribute to a dropoffof the Union's support.Thus, though I would ordinarily prefer more spe-cific and explicit proof of the Union's majority in themanner usual where the majority is contested, I deemthe evidence of majority sufficient in the present cir-cumstances to support a bargaining order. Particular-ly is this true in the light of the Supreme Court'sobservation inGissel 12that "in `exceptional' casesmarked by `outrageous' and `pervasive' unfair laborpractices," a bargaining order might be the only "ef-fective remedy," even "without need of inquiry intomajority status" of the union." This, in my judgment,is such a case, in which the Respondent's massiveretaliationmakes a "fair and reliable election" im-possible.14 Consequently, it appears to me that thestatutory purpose and standard, as interpreted by theSupreme Court, dictates that we find the Union'smajority sufficiently proved here.The Second Circuit has just recently granted a bar-gaining order in a 10(j) proceeding after a union lossof an election.Seeler v. Trading Port, Inc.,89 LRRM2513, 2515 (1975). After citingGissel,the court held:12N.L.R B v. Gissel Packing Co, Inc,395 U.S. 575 (1969).131dat 613-614.14 Id.at 614. 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDJust as a cease and desist order without moreis ineffective as final relief in aGisselsituation, itis, in certain cases, also insufficient as interimrelief.If an employer faced with a union de-mand for recognition based on a card majoritymay engage in an extensive campaign of seriousand pervasive unfair labor practices, resulting inthe union's losing an election,and is then merelyenjoined from repeating those already successfulviolations until final Board action is taken, theBoard'sadjudicatorymachinery may well berendered totally ineffective. A final Board deci-sion ordering a new election will leave the uniondisadvantaged by thesame unfairlabor practic-es which caused it to lose the first election. Evenif the Board finally orders bargaining, probablyclose to two years after the union first demand-ed recognition, the union's position in the plantmay have already deteriorated to such a degreethat effective representation is no longer possi-ble.The court further noted that "the statusquo whichdeserves protection under § 10(j) is not the illegalstatus quo which has come into being as a result ofthe unfair labor practices being litigated," but the"preserving or restoring [of] the status quo as it ex-isted before the onset of unfair labor practices," cit-ingGissel,395 U.S. at 612.The Second Circuit recognized thatIn granting a bargaining order in favor of aunion which has lost an election and can claim amajority only on the basis of authorizationcards, the district court runs the risk that theemployees, even if uncoerced, would not havechosen the union in the election. However, asthe Supreme Court held inGissel,"cards, thoughadmittedly inferior to the election process, canadequately reflect employee sentiment whenthat process has been impeded ...." 395 U.S.at 603. Furthermore, as the Court pointed out,once bargaining is ordered the union must at-tempt to do its best for the majority in order tomaintainitsposition. 395 U.S. at 612 n. 33.There is nothing permanent about any bargain-ing order ...."These principles are as applicable to bargaining or-ders issued by this Board as to those issued by Dis-trict courts. The proof of the union majority heremay be somewhat less clear than if the individualauthorization cards were examined one by one. Yetthe proof is not controverted, seems sufficient to me,and is plainly the only reasonably reliable methodavailable for determining employee sentiment if theUnion loses the election. To reject such proof, as mycolleaguesdo, allows the Respondent to enjoy thefruits of its misconduct.Accordingly, I think a contingent bargaining orderisentirelywarranted in the circumstances of thiscase,especially in view of the 8(a)(2) and 8(a)(3)findings, with which my colleaguesagree. Indeed, thebargaining order, clearly setting forth the obligationto deal with the employees' representative andno oneelse,is, I believe, the most appropriate remedy for the8(a)(2) violation.While the complaint contains no8(a)(5) allegations,Gisselof course does not requiresuch a finding asa sine qua non,and still less doesSteel-Fab 11impose such a requirement. Rather, it isfor us to to determine whether in aggravated cases,such as the instantcase, substantial violations tend topreclude a fair and free election from being conduct-ed in the near future. I have no difficulty in findingthat to be the situation here.13Steel-Fab, Inc.,212 NLRB 363 (1974).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL offer NormaBates,Mary McQuaig,Timothy Hall, Judy Jones, Debra Higginbot-ham, Bobby Johnson, Linda Newman, JeannieLollar, Carolyn Frierson, Billy Roberts, CharlesTownsend, and Connie Sullivan each full rein-statementto his or her former job or, if such jobno longer exists, to a substantially equivalent po-sition, and pay each for earningslost as a resultof our unlawful discharges of said employees.WE WILL promptly disestablish the EmployeeGrievance Committee and hereby repudiate saidcommittee.WE WILL NOT coercively interrogate our em-ployees regarding their union activities and re-garding the union sympathies or activities of fel-low employees, or solicit or request employees topersuade fellow employees not to support theUnion.WE WILL NOT threaten plant closure,loss ofeconomic benefits, or economic reprisalsagainstemployees should they select the Union to repre-sent them.WE WILL NOTcreatethe impression of surveil-lanceof union activity.WE WILL NOT disparately enforce our no-solici-tation-distribution rule. THE CONTRACT KNITTER, INC.WE WILL NOT discharge or otherwise discrimi-nate in regard to hire or tenure of employmentof our employees because of their union sympa-thies or activities.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexerciseof their rights guaranteed under Section7 of the Act.THE CONTRACTKNITTER, INC.DECISIONJOHN G. GREGO, Administrative Law Judge: This hearingwas conducted before me at Tuscaloosa, Alabama, on vari-ous datesinApril and May 1974, pursuant to an Orderconsolidating cases,complaint and notice of hearing datedMarch 21, 1974, issued by the Regional Director for Re-gion 10 of the National Labor Relations Board, consolidat-ing Cases 10-CA-10540 and 10-CA-10584, each of whichwas based on chargesduly filedand complaintsduly is-sued.The consolidated complaint alleges essentially that theRespondent, The Contract Knitter, Inc., committed unfairlabor practices in violation of Section 8(a)(1), (2), and (3)of the Act, by variousacts hereinafterspecified.At thehearing all parties were givenfull opportunity to partici-pate and subsequently to file briefs.Upon the entire record in this case, from my carefulobservation of the witnesses and their demeanor while tes-tifying under oath, and consideration of the briefs submit-ted by the parties, I make the following:FINDINGS OF FACT1.JURISDICTIONAL FINDINGSThe Respondent, The Contract Knitter, Inc., is, and hasbeen at all times material herein,a North Carolina corpo-rationwith its principal office and place of business atNorthport, Alabama, whereit is,and has beenat all timesmaterial herein,continuouslyengaged inthe manufactureof fabrics for thegarmentindustry.During the past calendar year, which period is represen-tative,of all times material herein, the Respondent soldand shippedfinishedproducts valued in excess of $50,000directly tocustomerslocated outside the State of Alabama.The Respondent is, and has been at all times materialherein,an employerengaged incommerce within themeaningof Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDThe International Ladies' GarmentWorkers' Union,AFL-CIO, and the Employee Grievance Committee eachare, and havebeen at all times materialherein, labor orga-nizationswithinthe meaningof Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICES563A. Preliminary StatementThe record establishes some basic chronology which setsthe background scene for the events alleged herein as viola-tions of the Act.In January 1973 the Respondent split its one-plant oper-ations into two plants and continued to operate in thismanner until October 1, 1973, when the Respondent con-solidated all of its operations into one plant located at anew building in Northport, Alabama. During the periodfrom January to October 1973, the Respondent had em-ployees working at its Gaylord and Warrior locations andsome at the new plant at Northport. In October all opera-tions were consolidated at Northport.Union activity was initiated around October 1, 1973,when Norma Bates contacted the Alabama Labor Councilasking for assistance in bringing a union into theRespondent's operation for the purpose of representing theemployees. A union organizer for the International Ladies'GarmentWorkers'Unionmade contact with theRespondent's employees and a meeting was held on Octo-ber 5, 1973, at 7 p.m. in Tuscaloosa. Nine employees at-tended this meeting.At a second meeting days later, about 26 employees at-tended. The process of securing membership cards was ini-tiated and by Thursday, October 11,1973, 27employeeshad volunteered to serve on the Union's organizing com-mittee and signed a declaration which was delivered to theRespondent's personnel director, Joe Junkins.On October 11, 1973, Doc Pearson, president and plantmanager for the Respondent, called a meeting of all super-visors at which time after some discussion of productionand quality Pearson stated that they were in the midst of aunion campaign. He distributed a copy of the list of organ-izers and suggested essentially that the supervisors avoid orobserve caution in contacts with those individuals. Pearsonalso stated that he did not think a union was needed. Pear-son also indicated that there was decline in the quality offabric coming out of production and that the supervisorswere to begin issuing more reprimands for poor quality.The incidents treated herein as alleged violations of theAct occur in the period between October 1, 1973, when theRespondent's operations consolidated in the new plant andJanuary 23, 1974, when an election was conducted by theBoard at the Respondent's plant.B. The AllegedActs of Interference,Restraint, andCoercion1.Alleged unlawful activity by Billy LawrenceThe complaintallegesthat Shift Supervisor Billy Law-rence interrogated employees concerningtheir union mem-bership, activities, and the desires of other employees onOctober 26 and December 20, 1973, and January 3 and 9,1974; further alleges that on October 26, 1973, Lawrencesolicited employees to persuade other employees to workagainst theUnion and that Lawrence on or about January11, 1974, solicited employees to persuade their fellow em- 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees to change their minds concerning their support ofthe Union. Additionally, it is alleged that on or about Jan-uary 11, 1974, Lawrence created the impression that theRespondent had the employees' union activities under sur-veillance by telling employees the Respondent knew that amajority of the black employees were for the Union.During the trial herein the Respondent amended its an-swer to admit those allegations of the complaint concern-ing Lawrence, taking the position that the said allegationswere factual but were without legal sufficiency to establishany violation of the Act. I find therefore that Lawrence didin a conversation with employee Paulk about 2 weeks priorto the election ask why Paulk was pushing the Union, andthen discussed union dues. I find that subsequently thatsameday Lawrence told Paulk he wanted Paulk's help ininducing other employees to change their minds, particu-larly the blacks, most of whom were for the Union. I findthat Lawrence on several occasions asked Paulk to helphim by not letting the Company go union. I also find thaton January 3, 1974, Lawrence asked employee Rosie Shep-ard, at her work station, why she wanted a union; thatLawrence similarly approached employee Billie Roberts ather work station in late October 1973 and asked her to goaround and talk to employees telling them how much theywould pay if the Union were selected and to try to talkthem out of joining the Union; and that Lawrence askedemployee Eva Hawkins why she wanted a union. I findthat, under all the circumstances herein, the foregoing con-duct by Lawrence is clearly an unlawful interrogation byLawrence of the named employees concerning their unionmembership, activities, and sympathies and unlawful solic-itation of employees to solicit others not to support theUnion each and all in violation of Section 8(a)(1) of theAct.AmericanManufacturing Company Inc.,196 NLRB248 (1972);Acme Paper Box Company,201NLRB 240(1973). In so finding, I reject the contention of the Respon-dent that such conduct insofar as it encompasses utteranc-es isprotected by Section 8(c) of the Act. I find such utter-ances in the context of relationship of Lawrence to theindividuals involved to be coercive and an interferencewith the protected activity of the employees.2.Alleged unlawful activity by Marene BaggettThe complaint alleges additionally that the Respondentby Assistant Supervisor Marene Baggett interrogated em-ployees on October 17 and 18, 1973,and January 9, 1974;solicited employees on October 18, 1973,to falsely reportthe union activities of other employees in order to get themdischarged;on or about October 18 and 27,1973, threat-ened employees with discharge for engaging in union activ-ities;on January 9, 1974,solicited employees to persuadeother employees to work against the Union;and on Janu-ary 10, 1974,threatened employees that they would notreceive any pay increases if the Union were selected astheir collective-bargaining representative.There was testimony of record by Billie Roberts, for-merly an employee of the Respondent,who stated that ear-ly in October 1973 she wore a union button,signed a unioncard,and assisted in soliciting employees for union mem-bership.Roberts testified that she had more than one talk withSupervisor Baggett, the first around the middle of Octoberat Roberts'machine when Baggett approached her, lookedat her union signs,and said,"that's a good way to getfired," turned around and walked off.Subsequently, in themiddle of October,according to Roberts,Baggett ap-proached her at her machine and asked her if Tim Hall hadbeen talking to her about the Union or bothering her. Rob-erts told her he had not.According to Roberts,Baggettthen told her that she wanted to get Tim fired,and askedRoberts to go to Pearson's office with her to tell Pearsonthat Hall had been bothering her. Roberts refused.Baggettthen allegedly told her that,ifTim came back talking toher about the Union or bothering her, she was to informBaggett who would then take the matter to Pearson.On the other hand,in her testimony Baggett denied evertellingRoberts "that's a good way to get fired."Baggettstated she did converse with Roberts concerning Hall inlate October or early November 1973, after the union cam-paign had started.Baggett had been told by another em-ployee that Roberts was very upset,crying.Baggett went toRoberts'machine and found Roberts upset and crying. Ac-cording to Baggett,Roberts said that Hall and the employ-ee organization had been pressing her and pulling her bothways,one for the union,the other for the employee organi-zation.Baggett testified that she told Roberts that Hall'sjob required him to go through her line but if he upset herany further she was to see Baggett.Baggett denied tellingRoberts she would have Hall fired.Baggett stated that on a subsequent occasion she talkedwith Roberts about the Union,but denied ever telling Rob-erts that if she supported the Union that was a good way toget fired.Baggett denied specifically asking Roberts if TimHall was the one who was bothering her and denied tellingRoberts that she would see about getting anyone whobothered her fired.Baggett denied telling Roberts that shewould like Roberts to tell Pearson that Hall had been both-ering her.Based on my observation of the demeanor of the wit-nesses Roberts and Baggett as they testified,Icredit theversion of Roberts who testified in a straightforward anduncontrived manner,responded promptly and directly oncross-examination,and impressed me with her sincerity.On the other hand,Iwas not convinced that Baggett testi-fiedwith sincerity. I find therefore,under the circum-stances herein,that Baggett coercively threatened,interro-gated,and solicited Roberts to falsely accuse Hall ofbothering her so that Hall could be discharged,each andall in violation of Section 8(a)(1) as alleged in the com-plaint.Continuing with the allegations as to Baggett,there wastestimony of record by Edna White,a former employee ofthe Respondent,who stated that Baggett talked with herabout the Union on more than one occasion,the first timeon October17, 1973.White testified that Baggett asked her "did I think thatwe needed a union,and I told her yes, and she asked mewhy." According to White,she gave Baggett several rea-sons why a union was needed.Baggett then said nothingand left.Subsequently,in mid-January before the electionBaggett asked White what she thought about the Union. THE CONTRACT KNITTER, INC.White responded that she wanted to be neutral about theUnion,she was not going to give an opinion.According toWhite,Baggett told her to talk with Lula Parker,a friendofWhite's, to persuade her not to vote for the Union.White recalled another occasion in January when Bag-gett told her that if the Union got in "we would not get apay raise-," and told her that the Company could notafford a strike.In her version of her conversations with White,Baggettrecalled only two conversations. In the first, according toBaggett,White called her to White's machine about somedefective fabric, and in the course of conversation sheasked White whether she was aware that a union campaignwas going on. White said she was aware of it, to whichBaggett responded that she did not think a union wasneeded. According to Baggett, White then stated that she"didn't know if we needed this particular union or not. Butwe needed a union."Baggett asked White what made her think a union wasneeded, to which White replied that "you can never get themechanics to do anything that you ask them," that theywould not sign for the bad rolls "which was their fault."Baggett testified that later in middle or late November orlater she was discussingthe strike at the foundry withWhite and Baggett showed her a leaflet "about if we wenton strike how long it would take us to gain back what welost during the strike." Baggett told White that, the way theenergy crisis was and the market for double knit,the Re-spondent could not afford a strike.Baggett did state on cross-examination that she toldWhite that if she had any complaint that Baggett would seeif she could help her out without a union, that she wouldsee what she could do about getting the mechanics to signthose cards. Baggett could not recall talking with Whiteabout Lula Taylor, and denied telling White that it wouldknock a hole in everything if the Union came in.Basedon my observation of the demeanor of the wit-nesses asthey testified, I credit the testimony of White,who testified in an open and straightforward manner andwho impressed me with her truthfulness. Accordingly, Ifind that Baggett did unlawfully interrogate,solicit, andthreaten employees in violation of Section 8(a)(1) as al-leged in the complaint.3.Alleged unlawful activity of Calvin LivermanThe complaint alleges that the Respondent,by Shift Su-pervisor Calvin Liverman,on October 26 and December20, 1973,and January 3 and9, 1974,interrogated employ-ees concerning their union membership and activities andthat of other employees;that on or aboutJanuary 16, 1974,Liverman threatened employees that contrary to presentpractice the Respondent would send employees homewhen work on their jobs was not available if the unionwere selected as collective-bargaining representative.Bernice Davis,a former employee,testified to a conver-sation she had with her supervisor,Liverman, on October7, 1973,wherein he queried her as to whether Mary Mc-Quaig had given her a union card to sign,and she said thatMcQuaig had not. Subsequently,when some of the em-ployees told her that she had"told on Mary" Davis quit565her employment with the Respondent.Violeana Lewis testified that about a week before theelection Liverman discussed the upcoming election withher, told her "you know how we feel about it," told her ofthe benefits, that no union could give those benefits, andwhat would happen if the union came in, for instance, "ifthe union was in, and we didn't have anything to do, likeour machine wasn't running, they could send us home.And without the union they would find us something todo." According to Lewis, Liverman asked her if she wasgoing to vote for the Union or against the Union to whichshe responded she wouldn't talk against or for the Union.Calvin Liverman testified that a week before the electionhe had a conversation with Lewis in which he told her howhe and the Company felt about the Union, that a unionwas not needed and that the confusion caused by theRespondent's move would soon be over and things back tonormal. Liverman denied telling Lewis that if the Unioncame in the Respondent would send home employees whohad no work for their machines.Liverman testified to the conversation he had with Da-vis.He had heard that she was upset because other em-ployees wouldn't go on breaks with her or talk to her. Hequeried Davis as to why she was upset and according toLiverman she stated she was upset for this reason. Liver-man testified that subsequently, 3 days later, Davis came tohis office and said she was going to quit as she was gettingtelephone calls at home and it was causing her personalproblems.Liverman denied opening his conversation with Lewisby querying her about what she thought about the Unionor how she felt about it. Liverman testified that theRespondent's practice when an employee had no work forhis machine was to use that employee on another machineonly if work was available. Liverman denied telling Lewisthat if the Union came in employees having no work attheirmachines would be sent home, stated that theRespondent's practice had been to send employees homewhen they ran out of work even before the Union startedorganizing. Additionally, Liverman denied ever asking Da-vis if employee McQuaig was involved in the buddingunion activity at the plant.Based on my observation of the demeanor of witnessesDavis, Lewis, and Liverman as they testified, and bearingin mind the inherent probability of the factual character ofthe alleged statement attributed to Liverman concerningthe sending home of employees who had no work at theirmachines, I credit the versions of Davis and Lewis and donot credit the versions of the conversations advanced byLiverman. Liverman did not impress me as straightfor-ward, while I was impressed with the sincerity of Davis andLewis. In view of Liverman's uncontradicted testimony asto the practice of the Respondent in not sending homeemployees who had no work at their machines when workwas not available on another machine, I find that he toldLewis that if the Union came in employees who had nowork at their machines would be sent home. Accordingly, Ifind that Liverman unlawfully interrogated Davis andLewis as to their union activities and threatened employeesas alleged in the complaint, in violation of Section 8(a)(1)of the Act. 566DECISIONSOF NATIONALLABOR RELATIONS BOARD4.Alleged unlawful activity by Doc PearsonThe complaint alleges that the Respondent,by Presidentand Plant Manager Doc Pearson,on or about December20, 1973, in and about the vicinity of the plant, promisedits employees greater economic benefits if the Union wererejected as the exclusive collective-bargaining representa-tive of the employees.It is clear from the record and I find that on October 11,1973, DocPearson,president of the Respondent,called asupervisors'meetingatwhich,after some discussion ofproduction and quality, he informed the supervisors that aunion campaign was underway at the plant and told themthat he did not think a union was needed.At this meeting,Doc Pearson told the supervisors to start issuing more writ-ten reprimands for bad quality,as quality was low, and hehad not noticed reprimands for poor quality.Subsequently,a week or so later at another supervisors'meeting,Pearson gave the supervisors a copy of a list ofthose individuals who had previously signed the list ofunion organizers.Pearson advised the supervisors that hewanted them to know whom the organizers were so that thesupervisors could avoid them and avoid committing unfairlabor practices by not discussing union activities withthem.The record contains evidence in the form of the minutesof the meeting of the newly formed"Employee GrievanceCommittee" held on Wednesday, November 21, 1973, atwhich Doc Pearson expressed the hope that the Committeecould bring about better communications between the em-ployees and management.It is also clear that at this meet-ing complaints were aired to Pearson.Pearson is noted ashaving said that henceforth when a machine was down forchange of style, the downtime would not be charged to theemployee knitter.He also promised to look into the yamroom situation which was also the subject of complaint.The foregoing when viewed against the Respondent's ac-tions in the aiding and assisting of the formulation andoperation of an employee committee at a time when theunion campaign was underway as more specifically advert-ed to hereinafter,clearly establishes,and I find, that Pear-son promised employees greater economic benefits if theychose and utilized the employee committee as their repre-sentative,rejectingthe Unionas their exclusive bargainingrepresentative,and that Pearson thereby violated Section8(a)(1) of the Act as alleged in the complaint.5.Theallegedunlawful activity of Pearce, Sims, Keys,and JunkinsThe complaint alleges additionally that the Respondent,by John Pearce on November6, 1973, and byJanie Simson January21, 1974,threatened its employees that theplant would close if theUnionwere selected as the collec-tive-bargaining representative of the employees; and thatthe Respondent,by Janie Sims, on or aboutJanuary 21,1974, threatened its employees that their wages would bereduced if theUnionwere selected as the collective-bar-gaining representative of the employees;and that the Re-spondent,by Joe Junkins,on or about January22, 1974,threatened its employees that their production require-ments would be raised if the Union were selected as thecollective-bargaining representative of the employees.The complaint alleges additionally that the Respondentinterrogated its employees concerning their union member-ship, activities, and desires and the union membership, ac-tivities, and desires of other employees by Foreman JohnKeys on January 15, 1974, and by Shift Supervisor JohnPearceon November 6 and 7, 1973.Judy Jones testified that she had a discussion with Su-pervisor John Pearce around November 1 in Pearce's officewhere she had been summoned by Pearce, and Jones waswearing her union button.Pearce asked Jones how he hadmistreated her, and he said that"Ihad when I put on theunion badge . . . ." According to Jones, Pearce discussedthe fact that she and her husband had just bought a newcar and trailer and asked what they would do if the Unioncame in and the Company could not meet their require-ments and the plant shut down. Pearce also stated that ifthe Union came in "we would be giving up all our rights asindividuals to come to talk with him about all of our prob-lems."Pearce testified that he never told employees that theplant would close if the Union were selected as collective-bargaining agent of the employees. He recalled discussingthe fact with Jones that she and her husband had bought anew trailer and car,but denied Jones' version of the discus-sion while admitting that he asked Jones "could they af-ford to make the payments if we were on strike."Based on my observation of the witnesses as they testi-fied, I credit the testimony of Jones, and I am convincedand I find that Pearce coercively interrogated and threat-ened employees in violation of Section 8(a)(1) of the Act asalleged in the complaint.Patricia La Clair testified to a conversation which shehad with Joe Junkins, personnel manager, as he came byher machine the night before the union election. Accordingto La Clair, Junkins opened the conversation by stating,"I'll talk to you if you want to, but if you don't want to talkto me, I won't."La Clair asked Junkins whether, if the Unioncame in,Pearson would raise production and lower the points onbad knitting so it would be harder to do the job. Accordingto La Clair, Junkins said that of course Pearson would andthat if he did the Union would see that those who did notmake production would go out the door. "And he said thatiftheUnion came in that the Christmas dinner andThanksgiving dinner and benefits such as this would be cutout."Junkins testified that he did converse with La Clair con-cerning the Union, that he wanted to be sure that she wasnot deceived or in the category of not realizing what shehad benefit-wise, and that he did that with a number of theemployees at that time. He did not recall telling La Clairthat if she and the employees could come to him with theirproblems they would not need a union. He stated that hedid discuss production but in terms of Olympia Mills, aneighboring plant which is unionized,tellingLa Clair thatproductionrequirementsat Olympia Mills had to be met oryou leave.Junkins denied stating that certain benefits would notcontinue if the Union came in, and denied stating that THE CONTRACT KNITTER, INC.production requirements would be raised if the Unioncame in.Based on my observation of the demeanor of the wit-nesses,as they testified, I credit the testimony of Junkinswho impressed me with his straightforward testimony, sin-cerity, and prompt and uncontrived responses on cross-examination. I find that Junkins did not, as charged in thecomplaint, unlawfully threaten that production require-mentswould be raised if the Union were selected by theemployees.There was testimony of record by Violeana Lewis con-cerning a conversation which she had with Janie Sims thenight before the election which Lewis opened by queryingSims, in which Sims told her in response to her query thatPearson could move the Company to North Carolina orSouth Carolina and nothing could be said, or he coulddrop the wages down to $1.65 and nothing could be saidabout that because it was his plant.There was also testimony of record by Audrey Dawsonthat she asked Sims to buy a ticket and Sims respondedthat if the Union came in she could not afford to buy it,that "we'll be out of a job, and Doc Pearson will move theplant to South Carolina or either North Carolina and movethe wages down to $1.65 an hour and couldn't anyonemake him raise it."Janie Sims testified that she talked to substantially all ofthe employees in her department trying to get them to voteagainst the Union and testified that she did state that theUnion could not raise wages as high as some of the em-ployees anticipated, that if the Union came in wages couldbe raised or lowered, and that if conditions were right theplant could be moved and the Union could not prevent it.Sims stated she said substantially the same thing to Daw-son.Based on my observation of the demeanor of the wit-nessesas they testified, I credit the testimony of Sims who,although clearly a talkative individual, nevertheless, im-pressed me with her sincerity. On the other hand, I had theimpression that Dawson and Lewis were somewhat con-trived in their testimony and Dawson's responses on cross-examination left me with some doubt as to her credibility.Accordingly, I find that Sims did not unlawfully threatenemployees that the plant would close and wages would bereduced, as alleged in the complaint.6.The alleged unlawful solicitation and distribution ruleThe complaint alleges additionally that the Respondent,on or about October 11, 1973, promulgated and announcedto its employees a rule prohibiting their distribution ofunion literature on company property and their solicitationon behalf of the Union at all times during the workday.The record discloses that the Respondent posted the ruleon or about October 11, 1973. The rule is as follows:Solicitationand/or distribution of literature by nonemployees on company property is prohibited.Solicitationby employees on company property dur-ing workingtime,which in any way interferes withwork is prohibited.567Distribution of literature by employees on companyproperty in non working areas during working time,which in any way interferes with work,is prohibited.Distribution of literature by employees on companyproperty in work areas is prohibited.An employee is not to enter the plant or remain on thepremises unless he is on duty or scheduled for work.The General Counsel urges that the timing of the pro-mulgation of this rule in conjunction with the other allegedunfair labor practices of the Employer herein warrants aninference that it was promulgated for the purpose of inter-fering with and restraining employees in their exercise ofSection 7 rights;that it is ambiguous and too broadly re-strictive and subject to interpretation that would restrict orinfringe on employees'Section 7 rights.The Respondent contends that the rule is clearly intend-ed to prohibit those activities which interfere with the workof its employees,that it is directed toward the preventionof interference with production.In my view the rule as promulgated and posted is toobroadly restrictive and ambiguous to meet the test of avalid rule as defined by the Board inDaylin Inc., DiscountDivision,d/b/aMillersDiscount Department Stores,198NLRB 281 (1972),where the Board stated"A no-solicita-tion rule ispresumptively...valid if it is limited to prohib-iting solicitation during the time an employee is expectedto be working and not during breaktime,lunchtime, or thelike. . . . but where a no-solicitation rule goes beyondthese limits . . . it is an unlawful infringement upon theemployees'freedom to solicit their fellow employees for (oragainst)union representation."It is clear to me that the rule herein fails to disclose toemployees that the interdiction does not cover solicitationduring breaktime,lunchtime, or the like,but is easily sus-ceptible to the contrary interpretation,thereby infringingon the rights of the employees to whom the rule is ad-dressed.While it is recognized that the English language issomewhat imprecise,inmy view the language of the ruleherein under basic common law is to be construed strictlyagainst preparing it, also bearing in mind that the rulecould easily have been prepared so as to communicate thescope of the interdiction more clearly to the employees.Accordingly,I find that in the promulgation and posting ofthis rule to its employees the Respondent violated Section8(a)(1) of the Act as alleged in the complaint.C. TheAlleged Dominationand Interference by theCompanyWith theEmployeeGrievance CommitteeThe complaintalleges essentially that the Respondentdominated and interfered with the formation and adminis-tration of a labor organization known as the EmployeeGrievance Committee, and contributed financial and othersupport to it by announcing to its employees,on or aboutNovember6, 1973, by itsShift SupervisorCalvin Liver-man, its formationof the EmployeeGrievance Committeeto deal with management concerning employee grievances;soliciting its employees,on or aboutNovember 6, 1973, inand aboutthe plant premises,by its ShiftSupervisor Cal- 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDvin Liverman,to submit to it their nominations for theirrepresentatives in the Employee Grievance Committee;telling its employees,on or about November 13, 1973, inand about the plant premises,by its Shift Supervisor Cal-vin Liverman that it was conducting an election among itsemployees for the selection of their representatives in theEmployee Grievance Committee;recognizing the saidCommittee on or about November 16, 1973, and negotiat-ing with it concerning the wages,hours, terms and condi-tions of employment of its employees;and paying employ-ees for time lost from work while attending meetings of theEmployee Grievance Committee on or about November21, 1973;all the foregoing allegedly in violation of Section8(a)(1) and(2) of the Act.There was testimony by Tim Hall,a former knitter forthe Respondent,who stated that he first became aware ofunion activity at the plant around October 1, 1973. Hallattended meetings on October 5 and 7, received and dis-tributed around 30 or 40 union cards.Hall began display-ing his union signs and pins on his clothes around October11, and on that date participated in presenting a list of theorganizing committee to Supervisor Junkins.Sometime subsequent to October 11, according to Hall,Gary Mackey drafted and carried a petition around theplant stating in effect that the signers desired to form anemployee committee at the plant and did not recognize theInternational Ladies' Garment Workers' Union.Hall wasasked by Mackey to sign the petition.The record also establishes that other employees solic-ited signatures for the petition,with Edna White being so-licited by Hall; Rosie Shepard and Jeannie Lollar solicitedby Shannon Jenkins;and Rosie Shepard also solicited byDouglas Montgomery.Virginia Turner testified that in early November 1973Calvin Liverman announced over the public address sys-tem that the Company had thought about forming an em-ployee committee to hear grievances from the workers toMr. Pearson,and the employees were asked to think aboutpossible representatives to serve on such a committee.Additionally,according to Turner,Liverman camearound to her station and asked who she would like torepresent her, and Turner named Rosie Shepard and BillieWhitley.According to the testimony of Turner,Liverman cameback to her line a few days later with a list of names andasked who Turner wanted to vote for, and Turner,notingthat Shepard and Whitley were on the list indicated shewanted to vote for them.Later that day Liverman returnedto Turner and notified her that she had won the nomina-tion as representative on the Employees Committee to rep-resent the employees on the third shift.When Turner askedwhat she was supposed to do,Liverman advised her thatshe would hear from Pearson or Junkins at a later date.Subsequently Liverman brought Turner a letter fromPearson informing her that a meeting had been arrangedforNovember 21 at 3 p.m. in the conference room atRespondent's plant.Turner attended the meeting with rep-resentatives of the other shifts.The meeting was presidedover by Pearson who solicited grievances and proceeded todeal with them.Gary Mackeywas selected to head thecommittee and the employees were advisedthey would bepaidto attend.Subsequent meetings were held in Decem-ber 1973 and January 1974.Based on my observationof thedemeanor of the witnessTurner,as she testified,I credit her testimony which wasgiven in a straightforward and sincere manner and whichwas largely uncontradicted.While the Respondent urgesthat the mere acquiescenceor approvalby an employer ofthe formation of an employee committee is not unlawful, Ifind that the record clearly supports a finding,and I findunder the circumstances herein,the Respondent was themoving party and dominated the formation and assisted inthe administration of theEmployee GrievanceCommitteeherein as charged in the complaint,thereby violating Sec-tion 8(a)(2) and(1) of the Act. In this connection, I findthat this Employee Grievance Committee consisting of rep-resentatives of each shift in each department,formed forthe stated purpose of dealing with management concerninggrievances constitutes a labor organization within themeaning of Section2(5) of the Act.N.L.R.B. v. Cabot Car-bon Companyand CabotShops, Inc.,360 U.S. 203(1959).D. The AllegedDiscriminatory Discharges1.The dischargeof Bates and McQuaigThe recordestablishesthat NormaBates washired bytheRespondent in June 1969 and McQuaig in August1970. Bates became a first-shift knitter and McQuaig athird-shiftquality controlemployee. In January 1973 bothBates and McQuaig were promoted to the position of lead-girl.Norma Bates testified that when she was promoted tothe job ofleadgirl shewas told byher supervisor, JoeKnotts,that thejob would bepermanent and that shewould assist the supervisor,she could write reprimands,couldrecommend discharge for employees, and could cor-rect timecards.In this connection the parties stipulatedthat the leadgirls in the knitting department were supervi-sors.Accordingto Bates,on September24, 1973, three lead-girls,Norma Bates,MaryMcQuaig,and Patsy Crawford,were called to the conference roomby SupervisorJunkinsand notified that because there were too many supervisorsthe Respondent was creating a new position,and they wereadvised thatthey wouldbe "Kl girls," their duties wouldbe to assurethat "theK1's were not overknitted, to takecare of the KI's and let the knittersknow whenthe change-overs and so forth were."Accordingto Bates the changefrom leadgirl to K1 represented a demotion as her pay as aleadgirl was$2.95 per hourplus bonus,whereas the pay ofa K1 girlonly went up to $2.75 an hour without bonus. Theparties stipulatedthat the jobclassification of "K1 girl"was not a supervisory position.The recorddiscloses that under the Respondent's opera-tionprior to October 1, 1973, a foremanand leadgirl wereassigned to each shift in a supervisorycapacity. The lead-girls,however,spent a substantial portion of their timeworking withthe K1's,knitting instructions.With the con-solidation at the new plant onOctober 1, 1973, the Re- THE CONTRACT KNITTER, INC.569spondent no longer required that much supervision andutilized the former leadgirls as KI girls without supervisoryauthority.The record also discloses that at the time Junkins dis-cussed this with the leadgirls Junkins asked Bates if shewould go back to knitting.Bates told Junkins that shecouldn't keep up the production and quality that DocPearson expected on eight machines.The record also con-tains testimony by Mrs.Crawford and Junkins indicatingthat none of the leadgirls wanted to accept jobs as knitterswhen queriedby Junkins.According to Bates the day after the meeting on Septem-ber 24,the employees moved to the new mill, a phase in achangeover by the Respondent in which its operation wassplit into two plants, and then on October 1, 1973, consoli-dated into a new plant at Northport.Bates stated that on October 1 she initiated the unionactivity by calling the Rubber Workers Hall, and was ulti-mately, on October 5, 1973, put in touch with Union Rep-resentativeInez Kelley at the Central Labor Union Hall.Accordingto Batesnine employees then met with Kelleyfor the purpose of organizing a union at the Respondent'splant.Meetings were subsequently held on October 7 and17, whichshe attended.In the meantime, she "was out bythe road,including the 11:00 at night shift,getting cardssigned and talking to the people and showing them thattheyneeded a union."Bates statedthat with Mary Mc-Quaig she got about 150 cards signed and delivered to Kel-ley.Bates testifiedfurther that on October 11, 1973, she re-ported to work before 7 a.m., called her supervisor, JoeKnotts, and Calvin Liverman and advised them that shewas working for the union and would "do her damdest toget the union in there."On October 18, 1973, according to Bates,she was sum-moned to Doc Pearson's office where she saw Mary Mc-Quaig and other Kl girls. Pearson then advised the girlsthat he was going to do away with K 1 girls and "put usback into supervision."According to Bates, Pearson statedthat he needed more supervisors based on the increasednumber of machines,need for better quality,and largersize of the plant,and that since the K1 girls had had super-visoryexperience as former leadgirlshe felt they could dothe job.Batestold him she would not accept being a super-visor again,that Pearson had placed her in supervision be-fore and she had been told it would be permanent and ithad not been permanent.Pearson then told Bates that thistime he would put it in writing.Bates told him she wouldnot accept it, she didn't believe a word he told her.The record discloses that Pearson then asked McQuaig ifshe would think about it. McQuaig queried Pearson as towhether any positions were available as knitter or in qual-ity control with Pearson stating that there were no open-ings at that time. McQuaig then accepted.Bates also askedto return to knitting and she was told there were no open-ings at that time.Pearson gave Batesuntil 3 p.m. to givehim a definite answer.Booth and Crawford,the other Klgirls, advised Pearsonthey would accept.Bates testified further that before 3 p.m. she returned toPearson's office and told him she would not accept theposition in supervision but would go back to knitting. Pear-son said he had no place for her in knitting but again urgedher to take the supervisory job. Bates said she told Pearsonshe would not, "and I guess that leaves one thing."Pearsontold her to go next door and "get her paperwork."Bateswent to Junkins' office for her exit interview where in re-sponse to Junkins query, according to Junkins, she statedthat she just could not do the job of assistant supervisor.Similarly, in her testimony, McQuaig statedthat when shetelephoned Pearson to tell him she would not accept thejob, "I told him that I just felt like I couldn't -handle thejob, and I just couldn't take it. And he said, `are you sure'and I told him yes, I was sure that I could not go back intosupervision."It is well settled that management may discharge em-ployees for goodcause,bad, or none at all providing that itisnot motivated by a desire to discriminate against theemployees because of their Union or other concerted activ-ities protected by the Act. Under circumstances where thedischarge is not discriminatorily motivated, in whole or inpart, the Respondent has no burden to justify such dis-charge.N.L.R.B. v. Ace Comb Company,342 F.2d 841 (C.A. 8, 1965). A finding of violation of Section 8(a)(3) of theAct normally turns on the employer's motivation.Ameri-can Shipbuilding Company v. N.L.R.B.,380 U.S. 300 (1965).In identifying the true motivation the question is notwhether there exists a valid basis for discharge, but wheth-er the reason advanced by the Respondent was the realone.J.P. Stevens and Company v. N.L.R.B.,380 F.2d 292(C.A. 2, 1967). The fact, however, that the reason advancedby the Respondent fails to withstand the test of scrutiny isa factor to be considered in the search for the true motiva-tion.In analyzing the alleged discharge of Bates and Mc-Quaig by the Respondent we are faced with the difficultproblem of determining the Respondent's motivation. TheRespondent contends essentially that Bates and McQuaigleft their employment by refusing to accept the jobassign-ment to assistant supervisor at a time when no openingswere available for their assignment to the classification ofknitter.The General Counsel contends essentially thatBates and McQuaig were effectively discharged by the Re-spondent through a manipulation of personnel and organi-zation actions designed to counter the budding union ac-tivity at the plant.There is no question as to the Respondent's knowledgeof the union activity at the plant and the participation ofBates and McQuaig therein. However, neither is there anyquestion as to the bona fides of the Respondent's action inreorganizing and consolidating its operations, a course ofaction which the record clearly discloses predated the initi-ation of union activity.The critical question as I view it relates to the motivationof the Respondent on October 18, 1973, when it requiredBates and McQuaig to accept a job change requiring theirresumption of supervisory functions, while denying theircountering request for assignment as knitters,a nonsuper-visory position.Was the Respondent's action at this timemotivated in whole or in part by considerations of theunion activity of Bates and McQuaig and designed to dis-courage or subvert this activity? Based on my careful con-sideration of the record, I am convinced it was.As I view it, the Respondent embarked on a normalbusiness action in reorganizing and consolidating its opera- 570DECISIONSOF NATIONAL LABORRELATIONS BOARDtions.This action predated the union activity herein. In thecourse of that action the Respondent exercised its businessjudgment in demoting some leadgirls who were supervisorypersonnel to K 1 girls who were nonsupervisory.The reasondisclosed on the record bears scrutiny and is for the pur-pose of correcting an overabundance of supervision, a factuncontradicted on this record.The Respondent in effect contends that subsequentlywhen the consolidation was effected it became apparent tothe Respondent that, because of the new factors of theincrease in equipment and space in the consolidated opera-tion,additional supervision would be required for the ef-fective operation of the plant, that the Respondent request-ed Bates and McQuaig to resume their former supervisoryfunctions as assistant supervisors,and that they voluntarilyelected not to do so.I find this rationale weak and unper-suasive.An additional element for consideration is whether ornot the Respondent in failing to provide Bates and Mc-Quaig with alternative employment as knitters,unlawfullydiscriminated against them in order to discourage unionactivity.The General Counsel urges that the Respondent'sfailure or refusal to place Bates and McQuaig into the knit-ter job classification at a time when a job was open due tothe promotion of a knitter to the supervision job refused byBates,gives rise to an inference that the Respondent's ac-tionswere unlawfully motivated.Ifind this persuasive,particularly as the Respondent was increasing production,Bates and McQuaig were undisputedly good knitters, andthe record discloses the employment of knitters thereafter.I find paradoxical that the Respondent made a basicbusiness judgment that its operations were oversupervisedand then somewhat precipitously,days later,came to adecision to increase supervision.What I find most signifi-cant is that nowhere herein is it suggested by the Respon-dent that new factors were introduced after its initial deci-sion on which its decision to increase supervisors might berationalized.At the time of both actions,the size of theplant,its equipment,and the nature of the operation werewell within the knowledge of the Respondent. Indeed theRespondent admits that it "made a mistake"in the deci-sion to reduce supervision.However,based on the recordas a whole and the timing of the actions herein,I am con-vinced that the Respondent manipulated their employmentso as to remove Bates and McQuaig from their status asnonsupervisory employees and that Respondent therebyviolated Section 8(a)(3) of the Act.The Respondent's actionsvis-a-visBates and McQuaigin reassigning them to supervisory functions and refusingto assign them to knitting were so clearly incredible as tocompel a finding that they were executed as a sham andpretense for the purpose of removing said employees asactivists from the upcoming union campaign and election.Coca Cola Bottling Company-Indianapolis,Indiana-In-corporate4142 NLRB 1030(1963). Accordingly,I find thatBates and McQuaig were discharged by the Respondent inviolation of Section 8(aX3) and(1) of the Act as alleged inthe complaint.I find further that the actions of the Respondent in thedischarge of Bates and McQuaig were necessitated neitherby the employees conduct nor by businessexigencies assuggestedby the Respondent.2. The discharge of Hall and TownsendThe record establishes that in October 1973 Doc Pearsoncalled a meeting of all supervisors at which time he distrib-uted to them a copy of the list of the union organizerscommittee,and told them in essence to avoid the listedorganizers.Pearson discussed production and the declinein the quality of the fabric being run by the Respondent,wanting to know why there were so many charge backs.Pearson told the supervisors to start issuing more writtenreprimands for bad quality.The record discloses that thecompany practice had been to discharge employees receiv-ing too many reprimands for production and quality.There was considerable testimony of record over what con-stituted too many reprimands or the relationship betweenthe number of reprimands and discharge.Baggett testifiedthat three reprimands would result in discharge,that pointswere assigned for bad production and quality and an em-ployee who amassed more than 12 points would be given areprimand,and that normally three reprimands would re-sult in discharge.However, Baggett did state that she be-lieved that on some occasions discharge had not followedthree reprimands.The record discloses that Timothy Hall an employee oftheRespondent in the quality control department washired on May 31,1972, and discharged on November 6,1973.Hall moved from knitter to quality control aroundJanuary 1973,at the time the Respondent split its opera-tions into two plants.The record also discloses that Charles Townsend wasemployed on October 5,1972, as a knitter then went toquality control 3 months later. In his testimony Townsendstated that in April 1973,when he returned from a 4-dayleave,he was advised by Pearce that his work was unsatis-factory and was given the option of going back to knitteror demoted loader.According to Townsend, Pearce toldhim that if he showed good work as a loader he would getanother chance at quality control. After 2 weeks as a load-er Townsend was restored to quality control around July 1,1973, at which time he was advised by Pearce that he ex-pected better quality fabric from Townsend's shift than hehad produced previously.Townsend testified that in his jobfunction he had responsibility which Townsend contendedwas shared by the knitters.According to Townsend, if hefelt a fabric was not being made properly,he had authorityif the problem was mechanical to call a mechanic andbring it to his attention.He also had authority to shut offthe machines if the fabric was not being run properly. If hethought he found a mistake and the knitter disagreed withhim he could override the knitter and order the machinecut off.When Townsend was demoted in April 1973, Hall whowas also informed by Pearce that his work was unsatisfac-tory was given an opportunity by Pearce to retain his posi-tion in quality control until he voluntarily left theRespondent'semploy inJuly 1973.Several weeks later,Hall asked to return to work for the Respondent and was THE CONTRACT KNITTER, INC.rehired by Pearce.Pearce testified that this was based onHall's prior experience and the fact that his job had notbeen filled.Hall was rehired at the same rate of pay he wasreceiving when he left. While Hall received no written rep-rimands during his employment prior to his discharge,Pearce stated that he had consulted Hall on his job perfor-mance.As forTownsend,he had not been given a writtenor oral reprimand until October16, 1973,when he wasreprimanded for his work performedon October 12 and 13for allowing bad rolls of fabric to be run. OnOctober 19,1973, Townsendwas again orally reprimanded over hiswork and after again being reprimandedon October 20 forallowing bad rolls ofbad qualityto be run,he was dis-charged.Hall was discharged on November6, 1973, afterreceiving his first written reprimand on October16, 1973,for allowing bad quality to be run on October12 and 13,1973.On October19, 1973,Hall received an oral repri-mand for allowing bad work to run on his shift,and a finalreprimand on the date he was discharged for allowing threerolls of charge-back fabric to be run theday before.On Monday,October8, 1973,Pearce called a meeting ofthe quality control employees.Hall and Townsend wereamong those attending this meeting.Prior to this meeting,Pearce had received a memorandum from Doc Pearsonstating that quality was extremely poor and directing thataction be taken to correct the situation.In his testimonyPearce stated that he decided to enforce stricter rules forthe employees under his direction to overcomethe qualityproblem.At the meeting of October8, 1973,Pearce discussed thematter of bad quality,that fabrics were beingrejected bythe Respondent's customers.Pearce announced that hence-forth quality controllers would be allowed two reprimandsin a 30-day period with termination following a secondreprimand.According to Pearce he advised those attendingthe meeting that reprimands could be given over brokenneedles, over 30 yards of bad knitting,and over any num-ber of defects which Pearce considered bad enough andthat they should have detected on the machine and hadcorrected.There was considerable testimony of record concerningthe past practice of the Respondent in the issuance of rep-rimands and the nature of the defects and deficiencies forwhich reprimands were issued.A clear-cut practice is notestablished on the record.However, as urged by the Gener-al Counsel,the record does establish and I findthat priortothecommencement of unionactivityattheRespondent's plant and to the presentation of the list ofunion organizers to the Respondent there is no evidencethat quality control inspectors had been reprimanded fordefects such as holes,press-offs,bad needles,and dropstitches caused by mechanical defects.The recordalso es-tablishes that on October 8 Pearceclearly changed theRespondent's apprach to the issuance of reprimands toquality controllers by setting stricter standards based on ageneral and subjective approach.The recordalso estab-lishes that thereafterHall and Townsend were repri-manded for defects and discharged.The General Counsel contends that the Respondent in-stituted the stricter policy of reprimands, that is, chargingquality controllers for defects in the materialover which571they have little or no control as a pretext upon which todischarge Hall and Townsend. The record herein convinc-es me that the policy was instituted for this purpose. Whileit is clear from the record that the Respondent was en-gaged in a bona fide reorganization and in the consolida-tion of its operations into one plant, the record establishes,and I find most significant, that, although Hall and Town-send had had quality and production problems brought totheir attention by management, Hall had not been repri-manded and received his first reprimand almost immedi-ately following the institution of the new policy on October8, 1973.While it is true that Hall and Townsend may havebeen marginalquality controllers, the Respondentwas sat-isfied to continue them in this classification until the ad-vent of the union campaign and the institution of stricterrequirements following the advent of the Union, at whichtime almost precipitously in the space of several days theywere singled out and given repeated reprimands supplyinga rapid basis for their discharge. Accordingly, I find thedischarges of Hall and Townsend violative of Section8(a)(3) and (1) of the Act.3.The discharge of Bobbie Johnson and Linda NewmanThe record discloses that Johnson and Newman wereemployed by the Respondent in 1969 and functioned asinspectors in the quality control department.Both weredischarged on November 26, 1973.Both Johnson and Newman had received one reprimandduring the course of their employment, Johnson about 3years prior to her discharge when the entire departmentwas reprimanded, and Newman in the early spring of 1973for her "bad attitude." Johnson and Newman were satis-factory employees in the plant in terms of length of service.During the union campaign both Johnson and Newmanbeganwearing unionbuttons at work in October 1973. OnNovember 26, 1973, Johnson and Newman reported forwork just before the beginning of the second shift. Accord-ing toNewman after they punched in they normally wentaround and spoke to the members. At this time GraceBeasley asked Newman how her fatherwas getting along,as he had been in the hospital. Newman stated she talkedwith Beasley no more than 5 minutes, that thiswas a nor-mal occurrence that took place every day of the week ex-cept when Beasley was off. Newman stated that SupervisorPearce wasaware of this and had not said anything aboutit prior to this time. Newman recalled that about a year agoshe had queried Pearce as to whether it would bother himand Pearce had told her that it didnot as longas she didher job.During Newman's chat with Beasley on November 26,Doc Pearson walked by as they ceased talking and left.About 5 p.m. that same day Pearce called Newmaninto hisoffice and asked whether she knew she was not supposedto be talking to girls in other departments."And I said well, I, when did this start. And he said itsbeen started. And I said I didn't know it. I said I talk tothat woman every day of the week, and you've never saidanything until now. Why now.... " Pearce then advisedNewman he had to write her up for it. She asked whatwould happen if she didn't sign.Pearce told her she would 572DECISIONSOF NATIONALLABOR RELATIONS BOARDbe fired.Newman told him she was not going to sign, as itwould be her third reprimand which wouldresult in herdischarge.In his testimony Pearce stated that he had in the pastobserved Newman stopping to chat with Beasley. He stat-ed, "I'm sure I had said something in the past,about theyshould not be in that department."Pearce testified that it was Pearson who brought thismatter to his attention that day as he wanted to know howPearce"could have people from other departments in thismending department when I had such a backlog of fabricto be shipped out."In his testimony Pearce stated that when he called New-man into his office and told her she had been talking toBeasley when she shouldn't have been,Newman reacted in"tone and attitude that struck me wrong." Pearce statedthat it was this same attitude that he had reprimanded herfor in the past; very rude, very insubordinate.Q. Did she point out to you that you hadseen hertalk to her and had never said anything to her aboutit?A. Yes. She brought that up.But it goesback to thefact that at that particular time we were so far behindwith our work that we didn't have thetimeto standaround and talk. Other times when we have relaxedand we have the time I have no objections.In his testimony Pearce stated that Newman in effecthad dared him to write her up. Pearce did state that it wascommon knowledge that three reprimands would result indischarge,but that in this case he had noted on Newman'sreprimand which she would not sign that "the next timeanything like this occurs you will be discharged." However,Pearce did state that he did nothing to counter Newman'sgeneral understanding that by signing the third reprimandshe was amenable to discharge.Basedon my analysis of the record concerning the dis-charge of Newman,I am convinced and I find that, underthe circumstances herein, i.e., the discharge of a relativelylongterm and satisfactory employee for an action which Ifind to have been condoned by the Respondent in its pastpractice and the abrupt application of a recently institutedstringent rule to a known union adherent without warningof a change in the rule or its application,coupled with theweak and purely subjective basis advanced by Pearce forthe discharges,i.e.,Newman's attitude,in the discharge ofNewman, the Respondent was indeed motivated by itsunion animus to discriminate against Newman for the pur-pose of discouraging union activity, and that the Respon-dent thereby violated Section 8(a)(3) and (1) of the Act asalleged in the complaint.As for the discharge of Bobbie Johnson,as was the casewith Newman, Pearce discussed the Union with Johnsonseveral weeks prior to her discharge,but nevertheless John-son continued to wear her union button in the plant. Ac-cording to Pearce when he summoned Johnson to his officethe date of her discharge, the first thing she said was that ifPearce was going to fire her go ahead and get it over with.Pearce did not know whether she had talked to Newmanbefore she came in or not.Pearce admitted that Johnsonwas a good inspector.Pearce testified that he tried to reason with Johnson inhis office but she insisted he was picking on her because ofher union activities. Pearce told her he was just enforcingthe rule in order to get her to do a job. As with Newman,Pearce finally discharged her when she refused to read andsign a reprimand.I am convinced and I find for the same reasons explicat-ed hereinabove with respect to Newman that the Respon-dent discharged Johnson discriminatorily because of herunion activity and in order to discourage union activity,and that thereby the Respondent violated Section 8(a)(3)and (1) of the Act as alleged in the complaint.4. The discharge of Billy RobertsRoberts was employed as a knitter by the Respondenton June 3, 1973, working first under the supervision ofBilly Lawrence and later under Calvin Liverman. She wasterminated on January 17, 1974, a week before the election.The record establishes and I find that Roberts' unionactivity began in October 1973, when she signed a card andbegan wearing union insignia which she did until Decem-ber 1973. The parties herein stipulated that the Respon-dent, during calendar year 1969 and continuing thereafter,both issued reprimands and terminated employees for ab-sencewithout calling in. There was testimony by Livermanand Herron that when an employee was absent for 3 dayswithout calling the supervisor that employee would auto-matically be discharged, and Liverman testified that thispolicy had been consistently applied during his employ-ment with the Respondent. However, while there was evi-dence in specific instances of reprimands issued for failureto notify the Respondent of absences, there was no directevidence of termination for failure to do so relative to 3days of absence. In my view a company policy of automat-ic discharge has not been established on the record. How-ever, the Roberts discharge must be reviewed from a moresignificantperspective.Roberts went to the hospital emergency room around 10p.m. on Friday, January 11, 1974, to have her ear infectionand sore throat treated. She did not report as scheduled forwork at 11 p.m. that night, having been treated by a doctorwho prescribed medication and advised her to stay in bedfor a few days.According to Roberts while she was at the hospital sheasked her friend Barbara Tipper to call Supervisor Liver-man and report her as sick and unable to work.The record discloses that Roberts' shift was not sched-uled for work on January 12 and 13, and on January 14Roberts continued to remain in bed at home. There was notelephone at Roberts' home. According to Roberts, on Jan-uary 14, 1974, she again asked Tipper to call Liverman totell him she would return to work on Wednesday or Thurs-day with her doctor's certificate.In her testimony, Barbara Tipper stated that Robertshad asked her to call in for her when they were at thehospital on Friday night, January 11, 1974, but that by thetime they were through at the hospital and returned home,itwas so lateshe did notcall in.According to Tipper onMonday, January 14, Roberts was still confined to bed andagainasked her to call in, so Tipper went to the ZippyMary and called in. She reached Liverman on the phoneand notified him that Roberts was ill and would return to THE CONTRACT KNITTER, INC.work on Wednesday or Thursday. According to Tipper,Liverman then said,"Okay."The recordestablishesand I find that Roberts was in-deed ill, was confined to bed by her doctor, and requestedTipper to call in for her on two occasions. I credit thetestimonyof Tipperwho testifieddirectly without equivo-cation and with sincerity that she called and spoke withLiverman on the telephone on January 14, 1974. I was im-pressed with Tipper's truthfulness in stating that she hadnot called in initially for the reason of the lateness of thehour and confusion attendant on spending time in anemergency ward with a sick friend. On the other hand,concerning Liverman, it is clear that in denying that Tipperhad called him on the telephone he was relying somewhaton his memory and certain records which distinguish be-tween excused and unexcused absences and which accord-ing to Liverman was a basis for his knowledge that he hadnot received any telephone calls in regard to Roberts.However, there is no evidence indicating that Livermanmadean entry contemporaneously with the receipt of suchcalls.On the contrary, he testified that he did not. Addi-tionally, the record discloses:Q. And you did not receive a call from anyone withrespect toMs. Roberts on Monday, February the14th?A. No sir. Not thatI can recall.Q. You cannot recall having received one?A. Not back then, no sir. I don't even remember. Ibelieve it was January. I believe.From all the foregoing, I am convinced and I find thatTipper did notify Liverman of Roberts' absence, and thatthe Respondent through Liverman used her absence dueto illness as a pretext upon which to discharge Roberts inviolation of Section 8(a)(3) and(1) of the Actas alleged inthe complaint.5.The discharge of Judy JonesJones wasemployed by theRespondentin October 1972,as a knitter,later went to quality control as an inspectorand was discharged by the Respondent on November 20,1973. The record discloses that Jones wore union buttonsduring the organizing drive.JohnPearce testifiedthat he discharged Jones on No-vember 20, 1973, as an undesirable employee because shehad numerous reprimands.The record discloses that Jones was reprimanded for ab-senteeismin February 1973 for failing to follow instruc-tions in May 1973, and received a written reprimand fornegligencein October 1973 for failing to detect a brokenneedle line on certain material.Evidence also establishesthat she was reprimanded for failure to show interest orenthusiasm in March 1973 at which time the Respondentnoted that "Judy knows that she will not receive a pay raisefor this six month period and realizes that she must im-prove if she wishes to keep her job.If no improvement isshown immediately, I will terminate her. J.R. Pearce."Pearce testified that prior to discharging Jones he wentthrough her file. He stated that the afternoon of the dis-charge he had received complaints from two different su-573pervisorsfor differentreasons.On reviewing her file he sawthe earlier reprimands and decided he "could nottoleratethis kind of an employee."Pearce also adverted to an earlier incident in whichJones had been involved with another inspector, LindaHubbard.Pearce described the two reprimands issued on the dayof Jones' discharge as one issued by Joe Knott for being onthe knitting floor talking to another employee, the otherfrom Jerry Bell for failing to follow instructions, that is toinspect a quota of 60 rolls the day before. Pearce statedthat he discussed these with Jones and then discharged her.Pearce testified that he had observed Jones wearing herunion badge in the plant and, a week prior to her dis-charge, had discussed the Union with her in his officewhen she told him that she and her husband had bought anew car and trailer. He asked her what they would do ifthey both were on strike, how would they manage the pay-ments.Pearce testified that he had set the 60-roll quota a weekbefore Jones' discharge in order to get caught up in lateshipmentsto customers.Based on my analysis of the record herein,I am con-vinced that the Respondent discharged Jones discriminato-rily and in order to discourage union activity. What is mostsignificantto me is that as found hereinabove Pearce coer-cively interrogated Jones about a week before her dis-charge, then in rapid-firesuccessionshe was given a repri-mand for talking on the floor followed by the coup degrace on the same day in the form of a reprimand forfailing to meet a newly and hastily instituted quota of 60rolls.While the Respondent urges that the two final repri-mands were the proverbial straw that broke thecamel'sback, I am convinced and I find from this record as awhole that, absent Jones' union activity and failure to re-spond to Pearce's coercive interrogation, Jones would nothave been discharged, that Jones was singled out as therecipient of repeated reprimands and dischargedbecauseof her union activity in violation of the Act as alleged inthe complaint.6. The discharge of Debra HigginbothamDebra Higginbotham was employed by the Respondentas a knitter in January 1973. The record discloses that shewore union badges and signed the organizingcommitteelistwhich was presented to the Respondent.Higginbotham had already received two written repri-mands, the first in August 1973 for negligence, the secondfor tardiness in September 1973. Following the advent ofunion activity, Higginbotham received a third written rep-rimand for "six yards of bad needle" and a fourth repri-mand on November 24 for "low quality work." She wasdischarged that date.In addition to the written reprimands there wastestimo-ny by Supervisor Joe Knott that he haddiscussedHigginbotham's work with her on various occasions with-out reprimanding her. He also stated that on November 12,1973, prior to her discharge she had produced poor qualityfabric and he wanted to terminate her at that time, but 574DECISIONSOF NATIONALLABOR RELATIONS BOARDbecause of her union organizing activity he discussed thematter with Doc Pearson and it was decided to give herone more chance. He was then instructed to reprimand herorally, which he did with the admonishment that if she didnot improve she would be terminated. The record disclosesthat the Respondent had reprimanded and discharged em-ployees for "poor quality" since 1969.The Respondent urges that Higginbotham was a margin-al employee, identifiable as such prior to the advent ofunion activity and that it discharged her for poor qualitywork which continued after the advent of the union cam-paign. The Respondent urges that Higginbotham's supportof a labor organization is not a shield behind which anunproductive employee may take shelter. While this is acorrect statement of the law it does not answer the criticalquestion of whether Higginbotham was discharged forpoor quality work or, as urged by the General Counsel,because of her union activity.Since the Respondent'smotivation is in question, it isnecessary to analyze the events leading up to the discharge.First it is clear that Higginbotham had indeed been issuedreprimands prior to the advent of the union activity. Sec-ondly,it is clearfrom this record, as more specifically ad-verted to hereinabove, that with the advent of the unionactivity herein, Doc Pearson called a meeting of the super-visors at which he told them to issue more reprimands forbad knitting. The record also discloses that if an individualreceived three reprimands in a relatively short period oftime for the same deficiency they would normally be termi-nated.In his testimony on the discharge of Higginbotham, JoeKnott stated that he had 30 knitters on the first shift, thathe issued reprimands to all the knitters from time to time,that he decided whether to issue reprimands to those whowere on the bad knitting report, or to refrain from sodoing,and that in making that decision the Respondenthad a policy called the point of 20 points for deficienciesfor which that person would be given a reprimand. If therewere less than 20 points involved, the individual would notbe given a reprimand.Focusing on the reprimands issued to Higginbotham inOctober and November 1973, which led to hbr discharge,the record discloses that Higginbotham had run 6.6 and 6.2yards of broken needle and Knott issued an oral repri-mand, and on November 24, 1973, Knott reprimanded herfor 32.4 yards of "cone in the wrong place" and 21 yards of"jump time" on separate machines.Iam convinced on this record that the Respondent inresponse to the advent of union activity instituted a stricterpolicy of reprimands and indeed applied that policy to de-ficiencieswhich but for the new policy would not haveresulted in reprimands prior to the advent of the new poli-cy. In my view, this taints the discharge of Higginbotham,as I am convinced that the reprimands to Higginbothamon the dates between the advent of the new policy and herdischarge, however valid they may have been viewedagainst the stricter policy, were indeed issued for the pur-pose of discouraging union activity, and that therefore thedischarge of Higginbotham was effected for that purpose,in violation of Section 8(a)(3) and (1) as charged in thecomplaint.7.Thedischarge of Jeannie LollarThe record discloses that Lollar was employed by theRespondent as a knitter from February or March 1973 toNovember 27, 1973, when she was discharged by CalvinLiverman for "bad knitting."Prior to the advent of the union campaign and in thecourse of her employment Lollar had received about ninereprimands and a 5-day layoff for deficiencies such as badrolls, failure to call in when absent,excessive absenteeism,bad knitting, bad fabric, and broken needle.The record also discloses that, with the advent of unionactivity early in October 1973, Lollar signed the list of theunion organizing committee which was presented to theRespondent. She also wore the union insignia during heremployment.Following the advent of union activity, Lollar received areprimand on November 13, 1973, for bad knitting, thenon November 15, 1973, for harassing employee Harper onthe floor in order to pressure him into signing a union card.On November 27 Liverman informed Lollar that she hadrun a 6-yard broken needle and she was discharged.The events as established on the record surrounding theissuanceof the three reprimands to Lollar which occurredafter the advent of union activity and the issuance of thesecond reprimand which was for the alleged harassment ofHarper by Lollar fail to withstand scrutiny.In his testimony Harper stated that, when Livermancame by, he told Liverman about the incident describingthe person who had approached him as he did not knowher name. He told Liverman that "the young lady hadasked him to sign a union card." He pointed out the younglady to Liverman, then at Liverman's request he went toLiverman's office and signed a complaint. Harper testifiedthat he did not tell Liverman that the young lady had ha-rassed him nor did he use that word, although he stated inhis testimony that he had felt harassed as he objected toher asking him to sign a card on working time. It is clearthen from the record that it was Liverman who labeled thisincident as harassment.Additionally relative to this same incident, Liverman tes-tified that "I had one of my employees come to me andcomplain about Jeannie Lollar harassing her." Livermanthen testified on this occasion he did not present the repri-mand to Lollar for her signature, but let her read it withoutrequesting her signature on it.I find it significant that, in the series of reprimands is-sued to Lollar prior to her active employment in the unioncampaign, the Respondent did not feel compelled to dis-charge her.Iam convinced and I find that through Liverman, fol-lowing the advent of the union campaign, the knowledge ofthe Respondent of the union organizers, and the change bythe Respondent to a stricter policy in the issuing of repri-mands, the Respondent in a 2-week period issued threereprimands in quick succession to Lollar, then promptly THE CONTRACT KNITTER, INC.and discriminatorily discharged her because of her unionactivity.8.The discharge of Carolyn FriersonThe recorddisclosesthat Carolyn Frierson entered theemployment of the Respondent as a knitter in January1973 and was terminated on November 28, 1973. Aroundthe early part of October, Frierson signed a union card andstarted to wear a union badge 2 weeks later.Beforethe advent of the union campaign herein Friersonhad received reprimands,one inFebruary forfailing to callin when absent and one in August for bad knitting.Following the advent of the union campaign, Friersonreceived reprimands in the middle of October for a brokenneedle;on November 13, 1973, for bad knitting; and onNovember 27 for two rolls jumptime-not watching hermachine as she should. She was discharged by Livermanon November 28, 1973.There was considerable testimony of record by Friersonconcerning her allegation that the reprimand which she re-ceived on November 27 was not valid because she was notthere at the machine when the defective needle ran and shedid try to avoid being written up and discharged for thedeficiency by cutting off 7-1/2 yards of the defective fabricfrom the roll.I find the Frierson discharge,when viewed against thebackground of this case, to be part of the pattern whichclearly emerges on this record which discloses the Respon-dent reactingto the advent of the Union with unfair laborpractices violative of the Act as found more specificallyhereinabove, with the imposition of stricter productiongoals and requirements,and with the repeated issuance ofreprimands culminating in the dischargeof union adher-ents. I am convinced and I find that the discharge of Frier-son wasmotivated by the Respondent's objective of rid-ding itself of union adherents in order to discourage theprotected activity of its employees in violation of Section8(a)(3) and(1) of the Actas alleged in the complaint.While the Respondent urges that the discharge of Frier-son was lawful citingAltman Camera Co. Inc.,207 NLRB940 (1973), that case is readily distinguishable on the basisthat the respondent therein had no knowledge of the unionactivity of the discharged employee, whereas in the case athand the Respondent under the circumstances herein hadsuch knowledge with respect to Frierson.9. The discharge of Connie Pate SullivanConnie Pate Sullivan was employed as a knitter by theRespondent about September 19, 1972, later promoted toquality control where she remained until her discharge onNovember 24, 1973. She had not been given a reprimandduring her employment until the date of her discharge.Sullivan's union activity started with the advent of theunion campaign when she signed a union card early inOctober and from time to time spoke with employees in theplant in favor of the union.The incident leading to Sullivan's discharge took placeon November 24, 1973, when Sullivan went on lunchbreak575at 2:45 a.m. with knitters Eva Hawkins and Pandora Gard-ner.There was testimony of record by Liverman that therehad been complaints relayed through mechanic Whitley toLiverman from knitters who felt that Hawkins had beenstaying too long on breaks. The record discloses that em-ployees were allowed 30 minutes for each break but it wasnot uncommon to take 35 to 40 minutes.Sullivan, Hawkins, and Garner normally went on lunch-breaks together between 2:30 and 3 a.m. On this night,according to Sullivan and Hawkins, they were delayed andleft at 2:45 a.m. for the Waffle House. According to Haw-kins the timeclock said exactly 20 minutes after 3 whenthey returned.According to Hawkins when she returned Livermanqueried her as to when she had left and returned. Laterthat night he called Hawkins to his office whereJanie Simswas present. Liverman gave Hawkins a reprimand to signwhich stated that she had stayed 50 to 55 minutes on herbreak. Hawkins denied this and refused to sign. A discus-sion ensued in which Liverman stated that "the man at thewaffle house said that you got to the waffle house shortlyafter 2:30" and "your mechanic Billy Whitley said you leftat 2:30."At Hawkins' request, according to Hawkins, Livermansummoned Whitley who denied that he knew what time thegirls left, that he wasn't there at thattime.At this pointLiverman expressed his regret and said he would changethe reprimand to 40 minutes. Hawkins refusedto sign in-sisting itwas 35 to 40 minutes. Finally, she signed the repri-mand.In her version, Sullivan testified that most people took35 to 40 minutes for lunchbreak, that Liverman on thenight in question told her that normally he wouldn't minda break of 35 minutes, but because of the shortage of avail-able quality controllers at that time things were different.Sullivan stated that that night the girls left at 2:45 andreturned at 3:20. She was also called into the office thatnight by Liverman who told her that Betty Champion, anassistantforeman had called him from the waffle housetelling him that Sullivan had taken 45 to 50 minutes on herbreak. After some argument, Liverman told Sullivan thatHawkins had him change her reprimandto 40 minutes.Sullivan told him she wouldhot sign itunless it said 35minutes which was the time she had taken. Sullivan ulti-mately told Liverman that he could call her foreman,Pearce, in the morning and if he told her to sign she would.Liverman then sent Sullivan home at 4 a.m. and told her toreport at 7 a.m.When Sullivan reported that morning, Liverman advisedher that Pearce had told him to terminate Sullivan for in-subordination. She was terminated.In his testimony Liverman stated that he discharged Sul-livan because she took too long on break. According toLiverman, he had asked Whitley to watch Hawkins andreport to him what time she went on break, that about 20minutes before3 a.m. he was advised by Whitley thatHawkins, Sullivan, and Garner had left at 2:30 which wasnormal breaktime. Liverman stated that he timed the re-turn of the girls and it was at 3:20.According to Liverman when he queried Garner she said 576DECISIONSOF NATIONALLABOR RELATIONS BOARDshe had left between 2:30 and 20 minutes before 3 a.m. EvaHawkins told him she left about 20 minutes before 3 a.m.He went back to the office and wrote up reprimands forGarner,Hawkins, and Sullivan.Garner refused to sign,saying she had not stayed 50 minutes.Finally, she signedit.Hawkins,according to Liverman,told him that she had,left about 20 minutes before 3 a.m. When Whitley was thensummoned to the office he agreed that it could have been20 minutes before 3 a.m., so Liverman changed the time onthe reprimands to 40 minutes.Liverman stated in this re-ard that he changed the time only on Gardner and Haw-Tins' reprimand,not changing Sullivan's,and changingGarner's even though she had already signed a reprimandfor 50 minutes.According to Liverman when he then summoned Sulli-,van to the office she "looked like she was a little upsetwhen she got there."In response to Liverman's query, ac-cording to Liverman,Sullivan insisted she had only taken30 minutes even though Garner and Hawkins signed repri-mands.Liverman testified that at this time he had changedSullivan's reprimand to 40 minutes.According to Liver-man Sullivan said she would not sign the reprimand, thatPearce was her supervisor.Liverman told her he was thesupervisor on that shift.Sullivan told him she would takethe reprimand and tear it up. A discussion ensued withSullivan insisting she had not remained on break 40 min--utes,and Liverman stating thatbothGardner and Haw-ikins had signed the 40-minute reprimand.Finally, accord-ing to Liverman,Sullivan became abusive,called him'names and told him he was "running around on his wife."When she refused to sign the the reprimand he sent herhome,orderingher to reportin the morning.In the morning,according to Liverman,he again re-quested Sullivan to sign the reprimand.She did and calledhim a vile name.Liverman asked her to leave.Based on my analysis of the record as a whole,the unionanimus of the Respondent as displayed in its numerousacts of interference with the statutory rights of its employ-ees in violation of Section 8(a)(1) as found hereinabove,coupled with the application by the Respondent of stricterproduction and quality standards in quick response to theinitiation of union activity,and taking into account withspecificreference to the 'discharge of Sullivan thatLiverman's activities are clearly indicative of a drivingcompulsion to issue a reprimand to Gardner,Hawkins, andSullivan,even to the extent that he is exposed as manipu-lating the employees into signing reprimands regardless oftheir accuracy and in the face of an obviously irresponsiblereportby Whitley,all lead me to conclude that the repri-mand to Sullivan for a 40-minute break,which otherwiseand normally would have gone unnoticed,was because ofher membership in and activities on behalf of the Union,and as part of the Respondent's pattern clearly visibleherein,of applying stricter rules to the employees,and issu-ing more reprimands for the purpose of discouraging unionactivity in the plant.Having set this unlawful force in mo-tion,the Respondent may not be heard to complain thatSullivan in the course of her termination used vile and abu-sive language,for human emotions are not calmed by theexacerbation attendant on the commission of unfair laborpractices affecting one's livelihood.Accordingly,I find that,in the discriminatory dischargeof Sullivan,the Respondent violated Section 8(a)(1) and (3)of the Act as alleged in the complaint.While the Respondent urges that Sullivan was lawfullydischarged for calling Liverman vile names independent ofher refusal to sign the reprimand,citingPassaic CrushedStone Co.,Inc.,206 NLRB 81 (1973),I find that case readi-ly distinguishable for there the epithets were forthcomingin the normal course of the supervisor's effort to correct amalfunctioning machine and did not involve an actionwhich by its linkage to the overall unlawful activity of theRespondent was inevitably provocative. Additionally, inPassaic,suprathe epithets were accompanied by a threat.Finally,and because an overview of this record disclosesthat many of the employees involved in the underlying dis-putes attendant on the union campaign were at best mar-ginal,I am constrained to note that,as urged by counselfor the General Counsel,those numerous instances of dis-criminatory discharge found herein were not viewed in avacuum.For while many of the discharges,when isolatedand viewed separately because of undeniable delinquencieson the part of the employees, presented close questions indetermining the motivation for the discharge,all of themare part of a mosaic of events which,when viewed in itsentirety,persuade me that they were"rather part of a de-liberate effort by the management to scotch the lawfulmeasures of the employees before it progressed tofruition.If employees are dischargedpartlybecause oftheir participation in a campaign to establish a union andpartly because of some neglect or delinquency there isnonetheless a violation of theAct."N. L. R B. v.JamestownSterling Corp.,211 F.2d 725 (C.A. 2, 1954).Upon the basis of the foregoing findings of fact and theentire record,Imake the following:CONCLUSIONS OF LAW1.By coercivelyinterrogating employees regarding theirunion activities and the union sympathies and activities of-fellow employees;soliciting or requesting employees topersuade fellow employeesnot to supportthe union;threatening plant closure,loss of economic benefits, andeconomic reprisals against employees should they selecttheUnionto represent them;creating the impression ofsurveillanceof union activity;and promulgating an unlaw-ful no-solicitation-distributionrule the Respondent has in-terferedwith,restrained,and coerced its employees in theexercise of their rights guaranteed under Section 7 of theAct, in violationof Section 8(a)(1) of the Act as alleged inthe complaint.2.By discriminating in regard to the hire and tenure ofemployment of employeesby dischargingNorma Bates,MaryMcQuaig,Timothy Hall, JudyJones, Debra Higgin-botham,BobbyJohnson,Linda Newman,Jeannie Lollar,Carolyn Frierson,BillyRoberts,Charles Townsend, andConnie Sullivan because of their union sympathies and ac-tivities, therebydiscouraging membershipin the Union, theRespondent has engaged in unfair labor practices in viola-tion of Section 8(a)(3) and(1) of the Act.3.By dominating and interfering with the formation THE CONTRACT KNITTER, INC.and administration of a labor organizationand contribut-ing financial and other support to it the Respondentviolat-ed Section 8(a)(2) and(1) as charged in the complaint.4.Theaforesaid unfair labor practices affect commercewithin the meaning of Section2(6) and (7) of the Act.THE REMEDYIt having been found that Respondent has engaged inunfair labor practices in violation of Section 8(a)(1), (2),and (3) of the Act, my recommended Order will requirethat Respondent cease and desist therefrom and take cer-tain affirmative action necessary to effectuate the policiesof the Act. While the counsel for the Union herein urgesthe special remedy of an order to bargain stating "in anexceptional case like this one in which the employer hascommitted outrageous and pervasive unfair labor practicesdirected against both individual employees and the unit enmasse only an order to bargain with the union can restorethestatus quo ante.To hold asecond election,as recom-mended bythe RegionalDirector would bean exercise infutility for-a free election is impossible."The GeneralCounsel requests the posting of the usual notices includingthe disestablishment and repudiation of the employeegrievance committee and the normal remedy for unlawfuldischarges.In my view,taking into account the balancingeffect of the recommendations of the Regional Director forRegion 10 in his report on objections and challenged bal-lots,Case 10-RC-9842, May 24, 1974, that the election beset aside because of certain conduct of the Union,I shallorder the application of the usual remedies leaving to theemployees the exercise of their choice in a new election.To remedy the discriminatory discharges of NormaBates,Mary McQuaig, Timothy Hall, Judy Jones, DebraHigginbotham,Bobby Johnson,Linda Newman,JeannieLollar,Carolyn Frierson, Billy Roberts, Charles Town-send,and Connie Sullivan,in violation of Section 8(a)(3)and (1) of the Act, Respondent will be required to offereach of these employees immediate and full reinstatement,without prejudice to their seniority and other rights andprivileges, and make each wholefor anyloss of earningsthey may have suffered by reason of their discharge, withbackpay computed on a quarterly basis, plus interest at 6percent per annum,as prescribedinF.W.WoolworthCompany,90 NLRB 289 (1950), andIsis Plumbing & Heat-ing Co.,138 NLRB 716 (1962).To remedy the unlawful dominating and interferencewith the employee grievance committee by the RespondentI shall order that it be disestablished and repudiated.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record,and pursuant to Section 10(c)of the Act, there is hereby issued the following recom-mended:In the event no exceptions are filed as providedby Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, asprovided in Sec.102.48 of the Rules and Regulations, be adoptedby theBoard and becomeORDER1577The Respondent, Contract Knitter, Inc., Northport, Ala-bama, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Coercively interrogating employees regarding theirunion activities and regarding the union sympathies or ac-tivitiesof fellow employees; soliciting or requesting em-ployees to persuade fellow employees not to support theunion; threatening plant closure, loss of economic benefitsand economic reprisals against employees should they se-lect the union to represent them; and creating the impres-sion of surveillance of union activity.(b)Discriminatorily discharging employees because oftheir union sympathies or activities.(c)Dominating and interfering with the formation andadministration of the Employee Grievance Committee andcontributing financial and other support to it.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed under Section 7 of the Act.(e)Promulgating and posting an unlawful no-solicita-tion-distribution rule.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a)Offer NormaBates,Mary McQuaig, Timothy Hall,JudyJones,Debra Higginbotham, Bobby Johnson, LindaNewman, Jeannie Lollar, Carolyn Frierson, Billy Roberts,Charles Townsend, and Connie Sullivan,reinstatement totheir former jobs or, if such jobs no longer exist, to a sub-stantially equivalent position, without prejudice to their se-niority and other rights and privileges, and make eachwhole in the manner set forth in the section of this Deci-sion entitled"The Remedy."(b)Withhold all recognition from, repudiate, and com-pletely disestablish the Employees Grievance Committee.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all the records neces-sary to analyze the amount of backpay due under the termsof this recommended Order.(d) Post at its Northport, Alabama, plant copies of theattached notice marked "Appendix." 2 Copies of the noticeon forms provided by the Regional Director for Region 10,after being duly signed by authorized representative of Re-spondent, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-itsfindings,conclusionsand Order, and all objections thereto shall bedeemed waivedfor all purposes.2 In the eventthatthe Board'sOrder isenforcedby a Judgment of aUnited StatesCourt of Appeals, the wordsin the noticereading "Posted byOrder of the National LaborRelationsBoard" shall read "Posted Pursuantto a Judgmentof the United States Court of Appeals Enforcingan Order ofthe NationalLaborRelationsBoard." 578DECISIONSOF NATIONAL LABOR RELATIONS BOARDsonable steps shall be takenby Respondentto insure that(e)Notify theRegionalDirector for Region10, in writ-the notices are not altered,defaced or covered by any othering,within20 days from the date of this Order, what stepsmaterial.Respondent has takento comply herewith.